Response to Arguments
Applicant’s arguments, filed on 12/21/2021, with respect to the rejection(s) of claim(s) 1-3. 5-8. 10-13. 15. 17 and 19-25 under 35 USC § 102/103 have been fully considered and are persuasive.  

Allowable Subject Matter
	Claims 1-3. 5-8. 10-13. 15. 17 and 19-25are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious, “.determining by the processing circuitry; a third optimal bidding threshold according to the third competition data: and updating. by the processing circuitry, the resource competition bidding threshold according to the third optimal bidding threshold, the updated resource competition bidding threshold being applicable to a next resource competition for a next resource that corresponds to using at least the presentation resource during a next time period after the third time period; wherein an end moment of the first time period is earlier than an end moment of the second time period, the third time period at least partially overlaps the second time period; and the determining the third optimal bidding threshold according to the third competition data comprises: dividing the third competition data into N data sets. N being a positive integer greater than 1: assigning N different candidate resource competition thresholds to the N data sets, respectively: determining candidate data sets from the N data sets: calculating; for each one of the candidate data sets based on a corresponding candidate resource competition threshold, an overall competition benefit value of the respective candidate data set: and   determining  one of the candidate resource competition thresholds that corresponds to a greatest overall competition benefit value as the third optimal bidding threshold.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456